        Case 1:17-cv-09554-AKH Document 336-4 Filed 07/10/20 Page 1 of 15
                                        CURRICULUM VITAE

Date Prepared:          July 10, 2020

Name:                   James W. Hopper, Ph.D.

Office Address:         9 Henderson Street
                        Arlington, MA 02474

Work Phone:             888-316-2125

Work Email:             drhopper@jimhopper.com

Education:
   1988          B.A.     History                   University of Rochester
   1997          Ph.D. Clinical Psychology          University of Massachusetts Boston

Postdoctoral Training
   1997-1999 Fellow, The Trauma Center & Boston University School of Medicine
   2003-2006 Fellow, Behavioral Psychopharmacology Research Laboratory
             McLean Hospital & Harvard Medical School

Faculty Academic Appointments
   1995-2000 Adjunct Instructor, Department of Psychology
             University of Massachusetts Boston
   1997-2003 Research Associate, Department of Psychiatry
             Boston University School of Medicine (BUSM)
   2001-2014 Adjunct Instructor, Department of Psychiatry, Faculty of Medicine and Dentistry,
             University of Western Ontario
   2006-2011 Instructor in Psychology, Department of Psychiatry, Harvard Medical School
   2011-2014 Clinical Instructor in Psychology, Department of Psychiatry,
             Harvard Medical School
   2014-2015 Part-time Instructor in Psychology, Department of Psychiatry,
             Harvard Medical School
   2015-         Teaching Associate in Psychology, Department of Psychiatry,
                 Harvard Medical School

Appointments at Hospitals/Affiliated Institutions
   Past
   1992-1993 Half-time Predoctoral Psychology Intern, Counseling Center
             The New England Conservatory of Music, Boston, MA
   1993-1994 Half-time Predoctoral Psychology Intern, Outpatient Psychiatry Department
             The Cambridge Hospital
   1994-1995 Psychology Testing Fellow, Outpatient Psychiatry Department
             The Cambridge Hospital
   1996-1997 Predoctoral Intern, University Health Services Mental Health Division
             University of Massachusetts Amherst
   1997-1999 Fellow, The Trauma Center & HRI Hospital, Brookline, MA
                                              1                                  EXHIBIT 4
      Case 1:17-cv-09554-AKH Document 336-4 Filed 07/10/20 Page 2 of 15
                                                                                             2020

   1997-1999 Assistant Director of Research, The Trauma Center & HRI Hospital
   2008-2010 Research Associate, Department of Psychiatry, Massachusetts General Hospital
   2010-2011 Research Associate, Department of Psychiatry, McLean Hospital
   Current
   2011-       Teaching Associate, Outpatient Addictions Service, Cambridge Health Alliance
   2017-       Sub-investigator and therapist for Phase 2 & 3 MDMA-assisted psychotherapy
               research, with MAPS/MPBC and The Trauma Research Foundation, 84 St. Paul
               Street T1, Brookline, MA


Selected Consulting Work
   Public Sector
   2012        Created two-hour training on neurobiology of sexual assault for Department of
               Defense’s Safe Helpline staff; in consultation with training staff of RAINN, which
               administers the Safe Helpline under contract with DoD.
   2012-2017 Created and delivered (6 times per year) one-day training on neurobiology of
             sexual assault and sexual assault memories for military investigators and
             prosecutors in Special Victims Unit Investigations Course, U.S. Army Military
             Police School Family Advocacy Law Enforcement Training Division.
   2014        Co-created two-hour trainings on the neurobiology of trauma and male victims of
               sexual assault for Department of Justice’s Office for Victims of Crime Training
               and Technical Assistance Center.
   2018        Created sections on the neurobiology of sexual assault responses and the
               science of stress, trauma, and memory for the Sexual Assault Response Team
               (SART) Toolkit edited and distributed by the National Sexual Violence
               Resources Center (NSVRC), supported by grant from the Dept. of Justice’s
               Office for Victims of Crime. www.nsvrc.org/sarts/toolkit/2-1
   Nonprofit Sector
   2007-2012 Envisioned, designed information architecture, and wrote (over 150) pages for
             1in6.org, website of 1in6, Inc., which serves men sexually abused as children.
   2016        Created and delivered two-part (90 minutes each) webinar series on the
               neurobiology of sexual assault for End Violence Against Women International,
               archived at www.evawintl.org/WebinarArchive.aspx#hopper
   Forensic
   2003-       Expert witness, trauma-related mitigation, capital case appeals and trials
   2009-       Expert witness, psychological trauma and recovered memories, civil cases
   2014-       Expert witness, sexual assault trauma, military and civilian cases


Nonprofit Board Service
   2007        Board of Directors                  1in6, Inc.
   2008-2012 Advisory Board                        1in6, Inc.
   2009-2010 Leadership Council                    Transforming Trauma Initiative, Garrison Inst.
   2010-2014 Board of Directors                    Stop It Now (child sexual abuse prevention)
   2015-       Advisory Board                      Callisto (sexual assault reporting app)



                                              2                                     EXHIBIT 4
      Case 1:17-cv-09554-AKH Document 336-4 Filed 07/10/20 Page 3 of 15
                                                                                           2020

Committee Services
   Government
   2014-2015 Sexual Assault Advisory Council        United States Peace Corps
   Professional Organizations
   2004       Publications Review Committee        International Society for Traumatic Stress
                                                   Studies (ISTSS)
   2005-2006 Website Committee                     ISTSS

Professional Societies
   1991-2009 Member, American Psychological Association
   1996-       Member, International Society for Traumatic Stress Studies
   1997-2016 Member, National Organization on Male Sexual Victimization
   1999-2009 Member, Society for Psychophysiological Research

Editorial Activities
   2005-         Ad hoc reviewer                   Journal of Traumatic Stress
   2005-         Ad hoc reviewer                   Psychological Bulletin
   2007-         Ad hoc reviewer                   Drug and Alcohol Dependence
   2008-         Ad hoc reviewer                   Journal of Psychiatric Research
   2012-         Ad hoc reviewer                   Biological Psychiatry
   2014-        Ad hoc reviewer                    Harvard Review of Psychiatry
   2015-        Ad hoc reviewer                    Men and Masculinities
   2018-        Ad hoc reviewer                    Journal of Trauma & Dissociation

Honors and Prizes
   1986         Donald Park’s “Dexter Perkins Prize” in History, University of Rochester
   1994         “Book Award” for Excellence on the Comprehensive Exam, University of
                Massachusetts Boston
   2004-2005 Livingston Fellowship, Department of Psychiatry, Harvard Medical School

Invited Teaching and Presentations

 Undergraduate Courses, Department of Psychology, University of Massachusetts Boston
   1994         Personality Theory, Course Director/Instructor
   1995         Personality Theory, Course Director/Instructor
   1995         Personality Theory, Course Director/Instructor
   1995         Abnormal Psychology, Course Director/Instructor
   1996         Personality Theory, Course Director/Instructor
   1996         Personality Theory, Course Director/Instructor
   1998         Psychological Trauma, Course Director/Instructor
   1998         Psychological Trauma, Course Director/Instructor
   1999         Psychological Trauma, Course Director/Instructor
   2000         Psychological Trauma, Course Director/Instructor
   2002         Psychological Trauma, Course Director/Instructor


                                               3                                  EXHIBIT 4
    Case 1:17-cv-09554-AKH Document 336-4 Filed 07/10/20 Page 4 of 15
                                                                                        2020

Local Presentations
 2000        Lecture, “The Biology of Trauma: Dysregulation of the Embodied Self,” Core
             Seminar for the Certificate Program in Traumatic Stress Studies of The Trauma
             Center, Brookline, MA.
 2000        Lecture, “Frameworks for Connecting the Biology of Trauma to Clinical Practice,”
             opening presentation of a one-day public workshop, “Integrative and Eclectic
             Approaches to Psychological Trauma,” Provincetown, MA.
 2001        Lecture, “Clinical Implications of Traumatic Memory Research: Phenomenology,
             Symptoms, and Biology,” Public Lecture Series, The Trauma Center, Brookline,
             MA.
 2001        Lecture, “Posttraumatic Stress Disorder: Diagnosis, Clinical Phenomenology and
             Treatment,” Pfizer-sponsored Clinician Education Series, Beth Israel Hospital,
             Brookline, MA.
 2001        Lecture, “Psychological Trauma and Biology,” New England Region Public
             Lecture Series, Ben Gurion University, Public Library, Newton, MA.
 2002        Lecture, “A Perspective on the Brain and Trauma,” Public Lecture Series, The
             Trauma Center, Brookline, MA.
 2003        Lecture, “The Biology of Trauma: Dysregulation of the Embodied Self,”
             Postdoctoral Seminar Series, Victims of Violence Program, Central Hospital,
             Somerville, MA.
 2004        Lecture, “The Biology of Trauma: Dysregulation of the Embodied Self,”
             Postdoctoral Seminar Series, Victims of Violence Program, Central Hospital,
             Somerville, MA.
 2005        Lecture, “Psychobiological Measures and Methodologies in Psychological
             Trauma Research,” Postdoctoral Research Seminar Series, Victims of Violence
             Program, Central Hospital, Somerville, MA.
 2006        One-day workshop, “Transforming Trauma with Mindfulness and
             Lovingkindness: Psychological Practices and Brain Processes,” with Drs.
             Deborah Rozelle and Elizabeth Call, The Trauma Center & Boston University
             School of Medicine, Brookline, MA.
 2006        Lecture, “Marijuana Intoxication and ‘Cognitive Disinhibition’ – An Integrative
             Model and Clinical Implications,” Neurophysiology Seminar Series, Center for
             Sleep & Cognition, Beth Israel Deaconess Medical Center & Harvard Medical
             School, Boston, MA.
 2012        Grand Rounds, “Neurobiology of Sexual Assault and Implications for Supporting
             Victims,” Harvard University Student Mental Health Services.
 2013        Lecture, “Neurobiology of Sexual Assault and Implications for Supporting
             Victims,” Harvard University Peer Counselors Program.
 2013        Two lectures, “Neurobiology of Sexual Assault,” Seminar for psychiatry residents
             of Harvard Medical School’s Longwood Residency Training Program.
 2014        Two lectures, “Neurobiology of Sexual Assault,” Seminar for psychiatry residents
             of Harvard Medical School’s Longwood Residency Training Program.
 2014        Grand Rounds, “Harnessing the Brain’s Seeking, Satisfaction and Embodiment
             Circuitries in Contemplative Approaches to Healing Trauma,” Department of
             Social Work, Beth Israel Deaconess Medical Center.
 2014        Training, “Sexual Assault: Normal and Brain-based, but Commonly
             Misunderstood Responses & Behaviors,” One-hour training for Conduct Review
             Board and Dean of the Faculty, Harvard Business School.


                                            4                                   EXHIBIT 4
  Case 1:17-cv-09554-AKH Document 336-4 Filed 07/10/20 Page 5 of 15
                                                                                 2020

2014     Training, “Sexual Assault: Normal and Brain-based, but Commonly
         Misunderstood Responses & Behaviors,” One-hour training for designated
         investigators from all schools, Office for Sexual and Gender-Based Dispute
         Resolution (ODR), Harvard University.
2014     Training, “Sexual Assault: Normal and Brain-based, but Commonly
         Misunderstood Responses & Behaviors,” One-hour training for the Committee on
         Discipline (COD), Massachusetts Institute of Technology.
2015     Two lectures, “Neurobiology of Trauma,” Seminar for psychiatry residents of
         Harvard Medical School’s Longwood Residency Training Program.
2015     Presentation, “Harnessing the Seeking, Satisfaction and Embodiment Circuitries
         in Contemplative Approaches to Trauma,” Symposium, Trauma and
         Contemplative Practice: Exploring the Territory, Harvard Divinity School.
2015     Presentation, “Sexual Assault: Brain, Behavior and Memory: Overview for Title
         IX Administrators,” The Boston Consortium for Higher Education, Wellesley,
         Massachusetts.
2015     Presentation, “Sexual Assault: Brain, Behavior and Memory,” Boston Area Rape
         Crisis Center, Cambridge, Massachusetts.
2015     Presentation, “Sexual Assault: Brain, Behavior and Memory,” Tufts University,
         Medford, Massachusetts.
2015     Training, “Sexual Assault: Normal and Brain-based, but Commonly
         Misunderstood Responses & Behaviors,” One-hour training for the Committee on
         Discipline (COD), Massachusetts Institute of Technology.
2016     Presentation, “Harnessing the Seeking, Satisfaction and Embodiment Circuitries
         in Contemplative Approaches to Trauma,” Certified Facilitators Reunion, Trauma
         Center Trauma-Sensitive Yoga Program, Brookline, Massachusetts.
2016     Presentation, “Sexual Assault: Brain, Experience, Behavior and Memory,”
         Cambridge Police Department and Public Health Departments, Cambridge,
         Massachusetts.
2016     Two lectures, “Neurobiology of Trauma,” Seminar for psychiatry residents of
         Harvard Medical School’s Longwood Residency Training Program.
2016     Presentation, “Sexual Assault: Brain, Behavior and Memory, and Implications for
         Trauma-Informed Questioning,” The Boston Consortium for Higher Education,
         Providence, Rhode Island.
2016     Presentation, “Sexual Assault: Brain, Experience, Behavior & Memory,” for
         university community, Massachusetts Institute of Technology, Cambridge,
         Massachusetts.
2016     Presentation, “Sexual Assault: Brain, Experience, Behavior & Memory,” Trauma-
         Informed Policing Training, Cambridge Police Department and Public Health
         Departments, Cambridge, Massachusetts.
2016     Presentation, “Sexual Assault: Brain, Experience, Behavior & Memory,” Ivy Plus
         Society, Massachusetts Institute of Technology, Cambridge, Massachusetts.
2016     Presentation, “Sexual Assault: Brain, Experience, Behavior and Memory,”
         Cambridge Police Department and Middlesex County District Attorney’s Office,
         Cambridge, Massachusetts.
2016     Talk, “Sexual Assault: Brain, Experience, Behavior and Memory,” Perspectives
         on Trauma Lecture Series, McLean Hospital, Belmont, Massachusetts.
2017     Half-day training, “Sexual Assault: Brain, Experience, Behavior and Memory,”
         Bunker Hill Community College, Boston, Massachusetts.


                                       5                                  EXHIBIT 4
      Case 1:17-cv-09554-AKH Document 336-4 Filed 07/10/20 Page 6 of 15
                                                                                        2020

   2017       Presentation, “Sexual Assault: Brain, Experience, Behavior and Memory,”
              Boston Police Department Sexual Assault Unit and Suffolk County District
              Attorney’s Office, Boston, Massachusetts.
   2017       Lecture, “Neurobiology of Complex Trauma,” Seminar for psychiatry residents of
              Harvard Medical School’s Longwood Residency Training Program.
   2017       Presentation, “Sexual Assault: Brain, Experience, Behavior and Memory,”
              Administration and staff, MassBay Community College, Wellesley, MA.
   2017       Guest lecture, “Mindfulness, Trauma, Healing and Resilience,” Mindfulness for
              Educators course, Harvard University Graduate School of Education.
   2017       Presentation, “Sexual Assault: Brain, Experience, Behavior and Memory,”
              Cambridge Police Department and Middlesex County District Attorney’s Office,
              Cambridge, Massachusetts.
   2017       Half-day workshop, “Sexual Assault: Brain, Behavior and Memory,” The Boston
              Consortium for Higher Education, with administrators and police from Boston
              College, Babson, Brandeis, Suffolk University, etc., Wellesley, Massachusetts.
   2017       Two-hour keynote, “Sexual Assault: Brain, Behavior and Memory,” hosted by the
              Middlesex District Attorney’s Office and attended by detectives from more than
              25 local police departments and state police units, including Arlington, Ashland,
              Belmont, Burlington, Carlisle, Dracut, Everett, Holliston, Lexington, Lincoln,
              Littleton, Lowell, Marlborough, Medford, Melrose, North Reading, Reading,
              Sherborn, Shirley, Somerville, Stoneham, Sudbury, Tewksbury, Wilmington,
              Winchester. Woburn, Massachusetts.
   2018       Half-day workshop, “Sexual Assault: Brain, Behavior and Memory,” for police
              and other staff of Stonehill College, Curry College, Wheaton College, and UMass
              Boston, at Stonehill College. Easton, Massachusetts.
   2018       Presentation, “Sexual Assault: Brain, Experience, Behavior and Memory,”
              Cambridge Police Department and Public Health Departments, Cambridge,
              Massachusetts.
   2018       Grand Rounds, “MDMA-assisted Psychotherapy for PTSD,” Harvard South
              Shore Residency Training Program and VA Boston Healthcare System,
              Brockton, Massachusetts.
   2018       Presentation, “Sexual Assault: Brain, Experience, Behavior and Memory,”
              Cambridge Police Department and Public Health Departments, Harvard
              University Police Dept. and Waltham Police Dept., Cambridge, Massachusetts.
   2019       Presentation, “Neurobiology of Trauma,” Members of Sexual Assault Response
              Teams (SART) of Cambridge, Massachusetts and other Boston-area
              professionals, hosted by the Cambridge Police and Department of Public Health.
   2019       Presentation, “Neurobiology of Trauma,” Officers of the Cambridge Police
              Department and other Boston-area law enforcement, legal, and public health
              professionals, hosted by the Cambridge Police and Department of Public Health.

Regional Presentations
   2005       Lecture, “Child Abuse-related PTSD, Self-Regulation Deficits and Substance
              Use in Women.” Substance Abuse Seminar Series, Department of Psychiatry,
              Yale University School of Medicine, New Haven, Connecticut.
   2008       One-day workshop, “Trauma and PTSD: Implications for Getting Accurate Victim
              Testimony.” Annual Sexual Assault Investigative Training for law enforcement
              officers and prosecutors in the Upper Connecticut River Valley of New
              Hampshire and Vermont, co-hosted by WISE and the Lebanon Police
              Department, Lebanon, New Hampshire.

                                             6                                  EXHIBIT 4
  Case 1:17-cv-09554-AKH Document 336-4 Filed 07/10/20 Page 7 of 15
                                                                                    2020

2009     Lecture, “The Marijuana High and How It Works: Cognitive and Brain
         Processes,” Neurobiology Lecture Series, Worchester State College,
         Worchester, Massachusetts.
2009     Lecture and case conference, “Trauma and Affect Regulation: The Embodied
         Self, Aversion and Reward,” Training Seminar, University Health Services
         Mental Health Division, University of Massachusetts Amherst.
2014     Half-day presentation, “Trauma, Neuroscience and Contemplative Interventions:
         Understanding Key Brain Circuitries in Suffering and Healing,” conference
         sponsored by Sexual Assault Support Services, New Hampshire Psychological
         Association and Social Workers Association, Portsmouth, New Hampshire.
2016     Presentation, “Sexual Assault: Brain, Experience, Memory and Behavior,” for
         Title IX and sexual assault center staff, hosted by Yale University, Connecticut
         Alliance to End Sexual Violence & CT College Consortium to End Sexual
         Violence.
2016     Three-hour presentation, “Sexual Assault: Brain, Experience, Behavior &
         Memory,” for administrators, university police and the community, University of
         Connecticut.
2016     Five-hour training, “Sexual Assault: Brain, Experience, Memory and Behavior,”
         University of Connecticut Police Department, Storrs, CT.
2016     Plenary address, “Sexual Assault: Brain, Experience, Behavior & Memory,” Dept.
         of Higher Education, Executive Office of Safety and Security and Attorney
         General’s Office of the Commonwealth of Massachusetts, Worcester, MA.
2016     Half-day training, “Neurobiology of Trauma and Sexual Assault,” for state police,
         campus police and high education investigators and victim advocates, New York
         State Police Academy, Albany, NY.
2016     Presentation, “Sexual Assault: Brain, Experience, Behavior & Memory,” training
         on child sex trafficking for law enforcement and prosecutors, sponsored by the
         Massachusetts State Police, Worcester County District Attorney’s Office and
         Molly Bish Center, Anna Maria College, Paxton, MA.
2017     Two presentations of “Sexual Assault: Brain, Experience, Behavior & Memory,”
         to Board of Directors and senior staff, Phillips Exeter Academy, New Hampshire.
2017     Three presentations of “Sexual Assault: Brain, Experience, Behavior & Memory,”
         to campus leadership, Title IX and police investigators, university staff and
         students, UMASS Amherst.
2017     Workshop, “Sexual Assault: Brain, Experience, Behavior & Memory,” 16th Annual
         Champions for Children Conference, Hyannis, Massachusetts.
2017     3-Hour Keynote, “Sexual Assault: Brain, Experience, Behavior & Memory,”
         Conference on Investigations of Crimes Against Persons with a Disability,
         sponsored by Building Partnerships for the Protection of Persons with Disabilities
         Initiative with Hampden District Attorney, Holyoke, Massachusetts.
2017     Keynote, “Sexual Assault: Brain, Experience, Behavior & Memory,” Training for
         Sexual Assault Nurse Examiner Program of the Massachusetts Department of
         Public Health, Framingham, Massachusetts.
2017     Presentation, “Sexual Assault: Brain, Experience, Behavior & Memory,” Training
         for obstetrics-gynecology and midwifery students, Baystate Medical Center &
         UMass Medical School, Springfield, Massachusetts.
2018     Full-day training, “Sexual Assault: Brain, Experience, Behavior & Memory,” for
         prosecutors, police, victim advocates, SANE nurses and other professionals,
         hosted by the Vermont State’s Attorney’s Office, Woodstock, Vermont.


                                        7                                   EXHIBIT 4
      Case 1:17-cv-09554-AKH Document 336-4 Filed 07/10/20 Page 8 of 15
                                                                                             2020

   2018       Half-day training, “Sexual Assault and the Brain,” for police, prosecutors, and
              victim advocates, hosted by the Berkshire County District Attorney’s Office,
              Williams College, Williamstown, Massachusetts.

National Presentations
   2002       Lecture, “Clinical Implications of Psychophysiology and Neuroimaging Findings
              in PTSD,” 13th Annual International Conference on Psychological Trauma,
              Boston University School of Medicine, Boston, MA.
   2004       Two-day workshop, “Child Abuse and Problems with Self-Regulation: Research
              and Treatment.” Department of Counseling, Idaho State University, Pocatello,
              Idaho.
   2004       Lecture, “Neurobiology of Trauma,” 15th Annual Conference on Psychological
              Trauma, Boston University School of Medicine, Boston, MA.
   2005       Lecture, “Clinical Implications of Neuroscience Research for the Treatment of
              Traumatized Adults,” 16th Annual Conference on Psychological Trauma, Boston
              University School of Medicine, Boston, MA.
   2006       Plenary, “Male Sexual Assault Victims: Special Issues.” Sexual Assault
              Response Coordinator Conference, United States Department of Defense
              Sexual Assault Prevention and Response Office, St. Louis, Missouri.
   2006       Plenary, Dr. Frank Giesber Lecture, “From Posttraumatic Aversion and Addiction
              to Healing and Love: Brain Processes and Disciplined Practices to Recondition
              Them.” Annual Krost Symposium, Texas Lutheran University, Seguin, Texas.
   2008       Lecture, “The Neurobiology of Trauma,” Michigan Victims Assistance Academy,
              United States Office for Victims of Crime Training and Technical Assistance
              Center, Ann Arbor, Michigan.
   2009       Plenary, “Male Victims of Sexual Assault: Emotion, Masculinity, and Values.” 2nd
              Annual United States Army Sexual Harassment/Assault Prevention Summit,
              Arlington, Virginia.
   2009       Panel presentation, “Outcome: Neurobiological Perspectives.” Neurobiology
              panel of the Transforming Trauma Leaders Forum, Garrison Institute, Garrison,
              New York.
   2010       Workshop (90 minutes), “Discovering Evidence of Trauma / Interviewing for
              Complex Trauma,” with Danalynn Recer, JD, Capital Case Defense Seminar,
              sponsored by California Attorneys for Criminal Justice and California Public
              Defenders Association, Monterey, California
   2011       Plenary, “Psychological and Biological Effects of Sexual Assault.” 4th Annual
              United States Army Sexual Harassment/Assault Prevention and Response
              (SHARP) Summit, Arlington, Virginia.
   2012        Lecture, “Embodiment, Seeking and Trauma: Experience, Psychology, Brain,”
               23nd Annual International Conference on Psychological Trauma, Boston
               University School of Medicine, Boston, MA.
   2013        Lecture, “Incorporating Mindfulness and Compassion Into Addictions Treatment,”
               Annual Conference on Treating the Addictions, Harvard Medical School, Boston,
               MA.
   2013        Full-day training, “Trauma, the Brain, and Mental Health Issues,” for victim
               service providers attending Illinois Victim Assistance Academy, hosted by the
               Office of the Illinois Attorney General.
   2013        Half-day training, “Trauma: Assault, the Brain, and Challenges for Victim
               Advocates and Prosecutors,” joint prosecutor/victim witness staff training,
               Wisconsin State Prosecutors Education and Training Conference.
                                              8                                   EXHIBIT 4
  Case 1:17-cv-09554-AKH Document 336-4 Filed 07/10/20 Page 9 of 15
                                                                                    2020

2014     Training, “Sexual Assault: ‘Counter-Intuitive’ Behavior, Trial Preparation and
         Expert Testimony,” Two-hour training for Marine Corps Prosecutors, Camp
         Lejeune, North Carolina.
2014     Panel presentation and discussion, “Sexual Assault & Victim Response,” U.S.
         Army Sexual Harassment/Assault Response & Prevention (SHARP) Program
         Summit (Army Chief of Staff and Secretary of the Army attending), Joint Base
         Andrews, Camp Spring, Maryland.
2014     Training, “Sexual Assault: Normal and Brain-based, but Commonly
         Misunderstood Responses & Behaviors,” Two-hour training for Marine Corps
         Legal Community Training, Camp Lejeune, North Carolina.
2014     Tele-training, “Sexual Assault: Normal and Brain-based, but Commonly
         Misunderstood Responses & Behaviors,” Ninety-minute training for Marine
         Corps Commanders, Investigators and Victim Advocate Staff, Base Quantico,
         Virginia.
2014     Tele-Briefing, “Sexual Assault: Normal and Brain-based, but Commonly
         Misunderstood Responses & Behaviors,” U.S. Fleet Forces Command, Task
         Force Flag, Sexual Assault Prevention and Response Executive Steering
         Committee.
2014     Presentation, “Neurobiology of Trauma,” Annual Children’s Justice Conference,
         Spokane, Washington.
2014     Presentation, “Effects of Sexual Abuse on Males,” Annual Children’s Justice
         Conference, Spokane, Washington.
2014     Presentation, “Neurobiology of Trauma: Experience, Behavior, Memory,” Federal
         Bureau of Investigation, Office for Victim Assistance, Training Conference for
         Terrorism/Special Jurisdictions Program, Norman, Oklahoma.
2014     Presentation, “Outreach to Males Sexually Assaulted in the Service:
         Foundations, Basics, Next Steps,” Inter-Service Male Reporting Working Group,
         Base Quantico, Virginia.
2014     Webinar, “Outreach to Males Sexually Assaulted in the Service,” for Sexual
         Assault Response Coordinators on installations around the world, hosted by U.S.
         Army Sexual Harassment/Assault Response and Prevention (SHARP) Office.
2014     Presentation, “Neurobiology of Trauma,” one-day conference on Intimate Partner
         Sexual Abuse: The Hidden Dimension of Domestic Violence, Winnebago County
         Domestic Violence Coordinated Courts, Rockford, Illinois.
2014     Presentation, “Neurobiology of Trauma,” 17th Judicial Circuit Training on Intimate
         Partner Sexual Violence, Rockford, Illinois.
2015     One-hour brief, “Sexual Assault: Normal and Brain-based, but Commonly
         Misunderstood Responses and Memories,” for Vice Chief of Naval Operations
         and VCNO Command Group, The Pentagon.
2015     Presentation, “Neurobiology of Sexual Assault Trauma,” U.S. Navy Sexual
         Assault Response Program and other Navy staff, Naval Support Facility,
         Arlington, Virginia.
2015     Presentation, “Male Sexual Assault Victims: Impact, Challenges,
         Recommendations,” with Russell Strand, U.S. Army Sexual Harassment/Assault
         Response & Prevention (SHARP) Program Summit, Arlington, Virginia.
2015     Presentation, “Neurobiology of Trauma: Foundations for Trauma-Informed
         Investigations and Prosecutions,” Pre-Conference Institute, 2015 International
         Conference on Sexual Assault, Domestic Violence and Campus Responses;
         End Violence Against Women International, New Orleans, Louisiana.


                                        9                                   EXHIBIT 4
  Case 1:17-cv-09554-AKH Document 336-4 Filed 07/10/20 Page 10 of 15
                                                                                       2020

2015      Presentation, “Trauma, Brain, Memory and Behavior,” Dept. of Interior, Office of
          Law Enforcement and Security, Victims’ Rights and Services: Train the Trainer
          Program, Phoenix, Arizona.
2015      One-day training, “Sexual Assault: Brain, Experience and Behavior,” for police
          officers, victim advocates, university staff and other professionals, Virginia
          Commonwealth University, Richmond, Virginia.
2015      One-day training, “Sexual Assault: Brain, Experience and Behavior,” for police
          officers, victim advocates, university staff and other professionals, University of
          California at Berkeley.
2015      One-day training, “Rape Victim Trauma,” for detectives and victim advocates,
          Memphis Police Department, Memphis, Tennessee.
2015      Webinar, “Harnessing Key Brain Circuitries in Contemplative Approaches to
          Healing Sexual Trauma,” for clinicians in Veteran Administration facilities around
          the country, hosted by V.A.’s Military Sexual Assault (MST) Response Team.
2016      Opening plenary, “The Impact of Trauma on Brain, Behavior and Memory,”
          Continuing Education Legal Workshop of the National Association of College
          and University Administrators, Nashville, Tennessee.
2016      One-day training, “Neurobiology of Trauma, Addiction & Recovery: Mindfulness,
          Compassion & Yoga,” for clinical supervisors in worldwide Navy addictions
          treatment centers, U.S. Navy and Danya International, San Diego, California.
2016      Two three-hour presentations, “Sexual Assault: Brain, Experience, Memory and
          Behavior,” for Commanders, CID investigators, SHARP staff and entire
          community, Fort Drum Army Base, New York.
2016      Panel presentation, “Short- and Long-term Impacts of Sexual Assault on Male
          Survivors,” hosted by Army SHARP, The Pentagon.
2016      Panel presentation, “Male Victims of Sexual Assault: Short- and Long-term
          Impacts,” hosted by Marine Corps Sexual Assault Prevention & Response
          Program, Base Quantico.
2016      Plenary address, “Contemplative Practices for Trauma: Harnessing the Brain’s
          Healing Capacities,” 10th annual conference, Meditation and Psychotherapy,
          Harvard Medical School, Boston, Massachusetts.
2016      Half-day training, “Sexual Assault: Brain, Experience, Memory and Behavior,” for
          police, victim advocates, district attorney’s office, etc., hosted by Esther House of
          Stanly County, Concord, North Carolina.
2016      Workshop, “Mindfulness-Oriented Interventions for Trauma,” 27th Annual
          International Conference on Psychological Trauma, Boston University School of
          Medicine, Boston, MA.
2016      1.5-day training, “The Biology and Psychology of Sexual Assault, and
          Implications for Reprisal Investigations,” Sexual Assault Reprisal Investigators
          and Supervisors, Office of Inspector General, Dept. of Defense, Alexandria, VA.
2016      Half-day training, “Sexual Assault: Brain, Experience, Behavior & Memory,” for
          police, attorneys, victim advocates, higher education and military professionals,
          hosted by Maryland Coalition Against Sexual Assault (MCASA), Gambrills, MD.
2016      Half-day training, “Sexual Assault: Brain, Experience, Behavior & Memory,”
          hosted by Summit Country Prosecutor’s Office, Akron, Ohio.
2016      Two 90-minute webinars, “Neurobiology of Sexual Assault, Part 1: Experience &
          Behavior,” and “Neurobiology of Sexual Assault, Part 2: Memory,” hosted by End
          Violence Against Women International (www.evawintl.org/WebinarArchive.aspx).


                                         10                                    EXHIBIT 4
  Case 1:17-cv-09554-AKH Document 336-4 Filed 07/10/20 Page 11 of 15
                                                                                       2020

2016      Full-day training, “Sexual Assault: Brain, Experience, Behavior & Memory,”
          hosted by Indiana Coalition to End Sexual Assault, Indianapolis, Indiana.
2016      Two-hour presentation and Q & A, “Neurobiology of Sexual Assault Trauma,” for
          military, civilian and educational professionals, hosted by U.S. Army SHARP
          Academy, Fort Leavenworth, Kansas.
2016      Three two-hour presentations, “The Neurobiology of Trauma and Sexual Assault
          Trauma,” for administrators, clinical staff, campus police, and students,
          University of Chicago.
2017      Plenary, “The Trauma-Informed Response: Understanding the Neurobiology of
          Trauma,” Criminal Justice Conference on Sexual Assault, sponsored by
          Louisiana Dept. of Justice and Louisiana District Attorneys Assoc., New Orleans.
2017      90-minute presentation, “Sexual Assault: Brain, Experience, Behavior &
          Memory,” for commanders and other leaders, Sexual Assault Response
          Coordinators and victim advocates of the 704th, 780th and 902nd Military
          Intelligence Brigades, Fort Meade, Maryland.
2017      3-hour presentation, “Sexual Assault: Brain, Experience, Behavior & Memory,”
          sponsored by the New York City Alliance Against Sexual Assault and the NYU
          Student Health Center, attended by staff of local universities, Assistant District
          Attorneys from New York County and the Bronx, and detectives of the NYPD.
2017      Half-day workshops, “Sexual Assault: Brain, Experience, Behavior & Memory,”
          and “Neurobiology of Trauma Recovery: Mindfulness, Compassion & Yoga,”
          Tennessee Sexual Assault Training Institute: Healing Sexual Trauma and
          Fostering Communities of Wellness, Nashville, TN.
2017      2.5-hour presentation, “Sexual Assault: Brain, Experience, Behavior & Memory,”
          Louisiana District Attorneys Association 40th Annual Conference, Destin, Florida.
2017      Two full-day trainings, “Sexual Assault: Brain, Experience, Behavior & Memory,”
          sponsors included NY Department of Public Health, Chiefs of Police Association,
          and SUNY Office of General Counsel, Rochester and Albany New York .
2017      Half-day training, “Sexual Assault: Brain, Experience, Behavior & Memory,” New
          York County District Attorney’s Office, New York, NY.
2017      90-minute presentation, “Sexual Assault: Brain, Experience, Behavior &
          Memory,” and 90-minute panel. Sexual Assault Response Team Training, III
          Corps and Fort Hood, attended by senior commanders. Killeen,Texas.
2017      Keynote, “Sexual Assault: Brain, Experience, Behavior & Memory,” and two 90-
          minute workshops on male victims of sexual abuse and contemplative methods
          in trauma treatment. Annual Safe at Home Conference of The Child Advocacy
          Center of Niagara, Niagara Falls, NY.
2018      Full-day training, “Sexual Assault: Brain, Experience, Behavior & Memory,” for
          campus police, higher education administrators and investigators, tribal police,
          district attorneys, nurses, and other professionals, hosted by the New York State
          Police Campus Sexual Assault Victims Unit and the Child Advocacy Center of
          Clinton County. Plattsburgh, NY.
2018      Keynote addresses, “Sexual Assault: Brain, Experience, Behavior & Memory,”
          and “Contemplative Methods in Trauma Treatment: Brain Bases and
          Interventions,” Courage Conference: Hope and Healing for the Traumatized
          Child, hosted by Solano Courage Center 2, Fairfield, CA.
2018      Full-day training, “Sexual Assault: Brain, Experience, Behavior & Memory,” for
          victim advocates, investigators, prosecutors, and nurses, hosted by Sexual
          Assault Services of Lutheran Social Services and Racine Country Sexual
          Assault Response Team. Racine, Wisconsin.

                                         11                                   EXHIBIT 4
  Case 1:17-cv-09554-AKH Document 336-4 Filed 07/10/20 Page 12 of 15
                                                                                     2020

2018      Two-hour presentation, “Sexual Assault: Brain, Experience, Behavior &
          Memory,” Special Victims' Counsel Course, Judge Advocate General's School,
          Maxwell Air Force Base, Alabama.
2018      Half-day training, “Sexual Assault: Brain, Experience, Behavior & Memory,” New
          York City Department of Education.
2018      1.5-day training, “The Biology and Psychology of Sexual Assault, and
          Implications for Reprisal Investigations,” Sexual Assault Reprisal Investigators
          and Supervisors, Office of Inspector General, Dept. of Defense, Alexandria, VA.
2018      3-hour keynote, “Sexual Assault: Brain, Experience, Behavior & Memory,” and
          breakout session, “Perpetrators of Sexual Violence: Realities and Opportunities,”
          Beyond Compliance Conference hosted by Indian Coalition to End Sexual
          Assault, Indianapolis, IN.
2019      Presentation, “Neurobiology of Trauma: Science-Related Comments on Its
          History and Future,” for panel on “Neurobiology of Trauma: The Gifts and Limits
          of Training for Professionals,” End Violence Against Women International
          conference on Sexual Assault, Intimate Partner Violence, and Increasing
          Access, San Diego, California.
2019      Half-day training, “The Neurobiology of Trauma: Understanding How the Brain
          Responds to an Attack,” for New York City sex crimes prosecutors, hosted by
          the NY State Justice Center for the Protection of People with Special Needs,
          New York, NY.
2019      Half-day training, “The Neurobiology of Trauma: Understanding How the Brain
          Responds to an Attack,” for Westchester County police, prosecutors, and victim
          advocates, hosted by the NY State Justice Center for the Protection of People
          with Special Needs, PACE Women’s Justice Center, and Westchester County
          District Attorney’s Office, PACE Law School Judicial Institute, White Plains, NY.
2019      3-hour training, “The Brain Under Attack: Understanding Impacts on Experience,
          Behavior, and Memory,” for police, prosecutors, victim advocates and other
          professionals, hosted by the Battered Women’s Justice Project, West Palm
          Beach, Florida.
2019      Half-day training, “The Neurobiology of Trauma,” for the 21st Summer College for
          Upstate New York prosecutors, hosted by the NY Prosecutor’s Training Institute
          and the NY State Justice Center for the Protection of People with Special Needs,
          Syracuse Law School, Syracuse, NY.
2019      3-hour training, “The Neurobiology of Trauma,” for “Trauma to Trial: Investigating
          and Prosecuting Adult Non-Stranger Sexual Assault,” hosted by the Virginia
          Commonwealth’s Attorneys’ Services Council, Staunton, Virginia.
2019      2.5-hour presentation, “The Neurobiology of Trauma,” for a conference hosted
          by the Fort Wayne Mayor's Commission on Domestic Violence, Sexual
          Harassment, and Rape, Fort Wayne, Indiana.
2019      2.25-hour presentation, “Sexual Assault: Brain, Experience, Behavior, Memory,”
          and 1-hour Q & A panel, for the Fall Judges’ Conference, State of Nebraska
          Judicial Branch, Omaha, Nebraska.
2019      Two 90-minute presentations, “Sexual Assault: Brain, Experience, Behavior,
          Memory,” 24th Annual Family Violence Task Force, Seminar for Judges,
          Rochester, NY and New York, NY.
2019      100-minute presentation, “Neurobiology of Trauma,” New Jersey Judicial College
          Newark, NJ.




                                        12                                   EXHIBIT 4
     Case 1:17-cv-09554-AKH Document 336-4 Filed 07/10/20 Page 13 of 15
                                                                                         2020



International Presentations
   2007        Plenary, “Ecological Momentary Assessment in Substance Abuse Research.”
               NIDA International Forum, Technological Innovations to Build International
               Research Capacity, Quebec City, Canada.
   2008        Lecture, “Reconditioning Traumatized Minds and Brains: Parallels between
               Neuroscience and Buddhism." Bi-annual conference in "Brain, Mind and Body:
               Trauma, Neurobiology, and the Healing Relationship," School of Medicine and
               Dentistry, University of Western Ontario, London, Canada.
   2012        Workshop (full day), “Neuroscience, Mindfulness & Yoga for Transforming
               Trauma,” Summer Institute on Men, Trauma and Change, Canada’s National
               Training Program for Service Providers Who Work With Male Survivors of
               Sexual Trauma, Ottawa, Canada.
   2014        Workshop (two-day), “Understanding Trauma, Transforming Trauma,” The Men’s
               Project Summer Institute, Ottawa, Canada.
   2015        Workshop (half day), “Sexual Assault: Normal and Brain-based, but Commonly
               Misunderstood, Responses and Memories,” Collective Impact II, Conference for
               Victim Service Providers and Police, Hosted by Halton Regional Police
               Department, Burlington, Ontario, Canada.
   2015        Workshop (full day), “Trauma and the Brain: Acute Impacts, Potential Long-term
               Effects, and Pathways to Healing and Happiness,” 37th Annual Ontario
               Association of Consultants, Counsellors, Psychometrists, and Psychotherapists
               (OACCPP) Conference, Toronto, Canada.
   2015        Presentation, “How Fear and Trauma Can Alter Brain Functioning During a
               Sexual Assault,” One-day Neurobiology of Trauma seminar for police,
               prosecutors and victim service providers, hosted by Halton Regional Police
               Service Victim Services Unit, Oakville, Ontario, Canada.
   2016        Full-day training and evening presentation, “Understanding Trauma and
               Transforming Suffering,” hosted by Sault Area Hospital, Sault Saint Marie,
               Canada.
   2017        Half-day training, “Unique Effects of Sexual Abuse on Boys and Men,” Sexual
               Violence and Harassment Action Plan Conference, hosted by Ontario Police
               College, Toronto, Canada.
   2019        Half-day training, “Sexual Assault: Brain, Behavior and Memory,” Northern
               Ontario Human Trafficking Conference, hosted by North East Region OPP,
               Greater Sudbury Police Service, North Bay Police Service and Sudbury and
               Area Victim Services, Sudbury, Ontario, Canada.
   2019        Two half-day trainings, “Sexual Assault: Brain, Behavior and Memory,” and
               “Child Abuse: Complexities of Memory and Types of Abuse,” for the diploma
               course, “The rights of children and adolescents victims of sexual crimes and the
               judicial system,” attended by police, prosecutors, judges, ministry officials and
               other professionals, hosted by Fundación Amparo y Justicia and Pontifical
               Catholic University of Chile, Santiago, Chile.

Clinical Activities
Current Licensure
   2000-              Clinical Psychologist, Massachusetts License 7763-PR




                                             13                                  EXHIBIT 4
      Case 1:17-cv-09554-AKH Document 336-4 Filed 07/10/20 Page 14 of 15
                                                                                         2020

Practice Activities
   Consultation       Arlington, Massachusetts
                      Small consulting practice focused on helping people identify treatment
                      options for complex trauma related to child abuse and assault.

Scholarship
  Peer Reviewed Publications

   1. Lisak D, Hopper J, Song P. Factors in the cycle of violence: Gender rigidity and emotional
      constriction. J Trauma Stress 1996;9:721-743.
   2. Lisak D, Conklin A, Hopper J, Miller P, Altschuler L, Smith B. The Abuse-Perpetration
      Inventory: Development of an assessment instrument for research on the cycle of
      violence. Family Viol Sexual Assault Bull 2000;16:21-30.
   3. Hopper JW, van der Kolk BA. Retrieving, assessing, and classifying traumatic memories.
      J Aggression, Maltreatment, Trauma 2001;4:33-71.
   4. Osterman JE, Hopper J, Heran WJ, Keane TM, van der Kolk BA. Awareness under
      anesthesia and the development of posttraumatic stress disorder. Gen Hosp Psychiatry
      2001;4:198-204.
   5. van der Kolk BA, Hopper JW, Osterman JE. Exploring the nature of traumatic memory. J
      Aggression, Maltreatment, Trauma 2001;4:9-31.
   6. Lanius RA, Williamson PC, Hopper JW, Boksman K, Densmore M, Gupta MA, Neufeld
      RWJ, Gati JS, Menon R. Recall of emotional states in posttraumatic stress disorder: An
      fMRI investigation. Biol Psychiatry 2003;53:204-210.
   7. Lanius RA, Hopper JW, Menon RS. Individual differences in a husband and wife who
      developed PTSD after a motor vehicle accident: A functional MRI case study. Am J
      Psychiat 2003;160:667-669.
   8. Sack M, Hopper JW, Lamprecht F. Low respiratory sinus arrhythmia and prolonged
      psychophysiological arousal in PTSD: Heart rate dynamics and individual differences in
      arousal regulation. Biol Psychiatry 2004;55:284-290.
   9. Hopper JW, Karlsgodt KH, Adler CM, Macklin EA, Lukas SE, Elman I. Effects of acute
      cortisol and cocaine administration on attention, recall and recognition task performance
      in individuals with cocaine dependence. Hum Psychopharmacol 2004;19:1-6.
   10. Hopper JW, Spinazzola J, Simpson WB, van der Kolk BA. Preliminary evidence for
       parasympathetic influence on basal heart rate in posttraumatic stress disorder. J
       Psychosom Res 2006;60:83-90.
   11. Hopper JW, Su Z, Looby AR, Ryan ET, Penetar DM, Palmer CM, Lukas SE. Incidence
       and patterns of polydrug use and craving for ecstasy in regular ecstasy users: An
       ecological momentary assessment study. Drug Alcohol Depend 2006;85:221-235.
   12. van der Kolk BA, Spinazzola J, Blaustein M, Hopper J, Hopper E, Korn D, Simpson W. A
       randomized clinical trial of EMDR, fluoxetine and pill placebo in the treatment of PTSD:
       Treatment effects and long-term maintenance. J Clin Psychiatry 2007;68:37-46.
   13. Hopper JW, Frewen PA, Sack M, Lanius RA, van der Kolk BA. The Responses to Script-
       Driven Imagery Scale (RSDI): Assessment of state posttraumatic symptoms for
       psychobiological and treatment research. J Psychopathol Behav Assess 2007;20:249-
       268.
   14. Hopper JW, Frewen PA, van der Kolk BA, Lanius RA. Neural correlates of
       reexperiencing, avoidance, and dissociation in PTSD: Symptom dimensions and emotion
       dysregulation in responses to script-driven trauma imagery. J Trauma Stress
       2007;22:713-725.

                                              14                                  EXHIBIT 4
       Case 1:17-cv-09554-AKH Document 336-4 Filed 07/10/20 Page 15 of 15
                                                                                          2020

   15. Frewen PA, Lanius RA, Dozois DJA, Neufeld RWJ, Pain C, Hopper JW, Densmore M,
       Steven TK. Clinical and neural correlates of alexithymia in PTSD. J Abnorm Psychol
       2008;117:171-181.
   16. Hopper JW, Pitman RK, Zhaohui S, Heyman GM, Lasko NB, Macklin LM, Orr SP, Lukas
       SE, Elman IE. Probing reward function in posttraumatic stress disorder: Expectancy and
       satisfaction with monetary gains and losses. J Psychiatr Res 2008;42:802-807.
   17. Sack M, Cillien M, Hopper JW. Acute dissociation and cardiac reactivity to script-driven
       imagery in trauma-related disorders. Eur J Psychotraumatol 2012; 17419.

Invited Editorial
   1. Hopper JW. Values and visions for the field of psychological trauma, from brain to re-
      moralization and social transformation. J Trauma Dissociation 2020;21:279-292

Book
   1. Follette VM, Briere J, Rozelle D, Hopper JW, & Rome DI (Eds). Mindfulness-oriented
      interventions for trauma: Integrating contemplative methods. NY: Guilford Press, 2014.

Book Chapters
   1. Hopper JW. Harnessing the seeking, satisfaction and embodiment circuitries in
      contemplative approaches to healing trauma. In VM Follette, J Briere, D Rozelle, JW
      Hopper & DI Rome (Eds.), Mindfulness-oriented interventions for trauma: Integrating
      contemplative methods (pp. 185-209). NY: Guilford Press, 2014.
   2. Phillips J, Hopper JW. Intensive Vipassana meditation practice: An intervention with
      promise for traumatized prisoners. In VM Follette, J Briere, D Rozelle, JW Hopper & DI
      Rome (Eds.), Mindfulness-oriented interventions for trauma: Integrating contemplative
      methods (pp. 329-342). NY: Guilford Press, 2014.
   3. Hopper, JW. Brain circuits, brain apps, cultural software and the inner worlds of sexually
      abused males: A new framework for understanding, healing and happiness. In RB Gartner
      (Ed.), Understanding the sexual betrayal of boys and men (pp. 134-169). NY: Routledge,
      2017.


Articles in the Press

   1. Hopper, JW, Lisak, D. Why rape and trauma survivors have fragmented and incomplete
      memories. Time.com, December 2014.
   2. Hopper, JW. Why many rape victims don’t fight or yell. Washington Post, Grade Point,
      July 2015.
   3. Hopper, JW. How reliable are the memories of sexual assault victims? Scientific
      American, September 28, 2018.
   4. Hopper, JW. Why can’t Christine Blasey Ford remember how she got home? Scientific
      American, October 5, 2018.


Blog
   1. Sexual Assault and the Brain, Psychology Today.
      https://www.psychologytoday.com/blog/sexual-assault-and-the-brain




                                              15                                  EXHIBIT 4
